Hah, Judge,
delivered the opinion of the Court:
The case admits that the lessors of the Plaintiff have had seven years possession of the lands in dispute, under Vincent Aymette's deed: that this deed was executed, as its states upon its face, in consequence of a power of attorney given to Aymette by Peter Dubois. It is insisted, that although it is so stated in the deed, yet upon inspecting the power of attorney, it appears ihat no authority is thereby given to sell and convey lands: that as Aymette admits in the deed that he had. no right to the lands himself, and claimed only an authority to sell and convey as aforesaid, his deed to Hill did not amount even to colour of title. It is true that Aymette was not authorised to sell the lands by Dubois’s power of attorney 3 and if the question depended upon “ who had the title at the time of the conveyance,” there could be no doubt. Rut the lessors of the Plaintiff have been in possession for the space of seven years, since that time, under Aymette’s deed, and no good reason appears to the Court why that deed should hot be considered a colour of title. Whenever a deed is executed, which afterwards is considered as forming only a colour of title, the party executing it must be considered as not having a complete title to the land, which he by his deed purports to convey : it is a common thing for a person *19who sells land, to allege that he has a title to it. by descent, or in some other way or, a's in the present case, that he is empowered to sell it under an authority given to him by the true owner. It is not probable that the purchaser would doubt the truth of this allegation, more in the one case than in the other ; and in either case, when such purchaser remains in possession for the space of seven . years, he ought to be protected. Aymette’s deed is of itself sufficient colour of title, and its validity, in that respect, should not be affected by any contradiction that exists between it and the power of attorney executed by Dubois. The lessors of the Plaintiff stand upon as meritorious ground as if Aymette liad sold the lands in question to Hill as his own.. Let the rule for a new trial be discharged.